Mahoney, J.
Appeal from a judgment of the County Court of Columbia County (Zittell, J.), rendered April 13, 1992, convicting defendant upon his plea of guilty of the crimes of criminal sale of a controlled substance in the second degree (three counts), conspiracy in the second degree (two counts) and attempted criminal sale of a controlled substance in the second degree.
In this appeal, defendant pro se argues that County Court abused its discretion in sentencing him, in accord with the terms of the plea agreement, to concurrent prison terms of 8 Vs years to life on each of the criminal sale counts and 8 Vs to 25 years on the conspiracy counts. Defendant’s appellate counsel has filed a brief pursuant to Anders v California (386 US 738) seeking leave to withdraw as counsel on grounds that there are no nonfrivolous issues that may be raised on appeal.
We agree. A review of the record establishes that the minimum term on the criminal sale convictions, i.e., 8 Vs years in prison, was less than the harshest possible, that defendant knew he would receive the sentence ultimately imposed and raised no objections to it at the time of sentencing. In light of this, along with the fact that the crimes to which defendant pleaded guilty establish his involvement in an ongoing criminal narcotics enterprise, we find no basis to disturb the sentences imposed (see, People v Porter, 197 AD2d 728; People v Gonzalez, 178 AD2d 850, lv denied 79 NY2d 948; People v Mackey, 136 AD2d 780, lv denied 71 NY2d 899). Accordingly, the application for leave to withdraw as counsel is granted (see, People v Franklin, 173 AD2d 960) and the judgment of conviction is affirmed.
Mercure, J. P., Cardona, White and Casey, JJ., concur. Ordered that the judgment is affirmed, and application to be relieved of assignment granted.